Case 3:20-cr-00020-HES-JBT Document 44 Filed 12/08/20 Page 1 of 1 PagelD 318

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA
VS. CASE NO: 3:20-cr-20-J-20JBT

YAMAIRA GUTIERREZ-ORTIZ

ACCEPTANCE OF PLEA OF GUILTY, ADJUDICATION
OF GUILT, AND NOTICE OF FINAL REVOCATION

 

This matter is before the Court on a Report and Recommendation Concerning Plea of Guilty by
United States Magistrate Joel B. Toomey (Doc. No. 41), filed December 3, 2020.

This Court adopts the Report and Recommendation Concerning Plea of Guilty (Doc. 41) and
accepts Defendant’s plea of guilty to Count(s) One, Three, Five, and Seven of the Superseding Petition,
and Defendant is adjudged guilty of such offenses. United States’ motion to dismiss allegations Two, Four,
Six, and Eight is GRANTED.

FINAL REVOCATION is hereby scheduled for December 16, 2020, at 12:00 p.m., before the
Honorable Harvey E. Schlesinger, United States District Judge, in Courtroom 10C, 10" Floor, United States
Courthouse, 300 North Hogan Street, Jacksonville, Florida.

DONE AND ORDERED at Jacksonville, Florida, this ber day of December, 2020.

[pce Aig
SINGER

pied ae Jistrict Judge

Copy to: Frank Merrill Talbot, II, Esq.
Susan Good Yazgi, Esq.
U.S. Marshal
U.S. Probation
U.S. Pretrial
